DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 17, are objected to because of the following informalities:  the amendment requires a minor grammatical correction to include the word “a.”   The amendment should state,“  wherein the display comprises a lock icon, the lock icon is configured to output a command, the command is configured to lock or unlock the keypad device.”
Claims 2-7, 10-15, and 18-20 are objected to as dependent upon claims 1, 9, and 17.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 20130219285 A1) in view of Rains, Jr. et al. (US 2015/0346980 A1, hereinafter, Rains), Lim et al. (US 2016/0103650 A1, hereinafter, Lim), Duschl et al. (US 2017/0134981 A1, hereinafter, Duschl), Olesen et al. (US 2015/0373521 A1, hereinafter, Olesen), Sylvain (US 2012/0166531 A1), Hartman et al. (US 5960411 A, hereinafter, Hartman), and McLaughlin et al. (US 5499040 A, hereinafter, McLaughlin).
Regarding claims 1, 9 and 17, Iwasaki teaches an input system (Fig. 1-2), and an operation method of a keypad device, comprising:
a keypad device (Fig. 1 or 2, [0023], a mobile device 10 or 200 which can be a smart phone, tablet computer, notebook or netbook computer. All of these devices are known to have keypads), or
a plurality of keypad devices (Fig. 2 shows a plurality of keypad devices with three mobile devices, mobile device 10 or 200, having a display 201, mobile tablet computer 202, having a display 203, and mobile device 204, having a display 205 and a keypad 206.  Examiner notes, mobile device and tablet computer have imaged keypads), wherein each of the keypad devices comprises:
a processor (Fig. 1, processor 100);
([0024], the user interface 106 controls the rendering of visual information onto the display screen of the mobile device);
 an input unit(Fig. 1, The user interface component 106 and GPS 105), coupled to the processor, configured to receive an input data, providing the input data to the processor ([0024], The user interface component 106, under control of the processor 100, controls and operates all forms of interfaces between the user and mobile device 10. Thus, for example, when implemented using a touch screen display, user interface component 106 reads the user's input and finger motions on the touch screen), wherein the input unit comprises a positioning sensor (Fig. 1, GPS 105) and the input data comprises a positioning location information according to the positioning sensor (Fig. 1, GPS 105 will provide positioning location information); and
 a first communication module (Fig. 1, any of radios 102-105), coupled to the processor, the first communication module being configured to search for another keypad device and being connected to the another keypad device ([0027], the mobile device 10 or 200 may know the target mobile device, for example device 204, that it wishes to connect with, in which case a probe request may be transmitted that is addressed to the specific target mobile device), wherein the first communication module receives another input data provided by the another keypad device and provides the another input data to the processor (Fig. 2, [0031], the list application allows users on different devices 200, 202, 204 to edit and view a shared list.  For example, a user can type list entries directly into device 200 while another user types list entries into device 204 which are then transmitted to device 200.  This corresponds to device 200 receiving another input data provided by the another keypad device and provides the another input data to the processor), 
wherein the processor of the first keypad device drives the display according to at least one of the input data and the another input data so that the display correspondingly displays at least one of input information and another input information ([0031], With the list application displayed on each of displays 201, 203, and 205, the users begin entering data onto the list. Each of the users may enter data directly into mobile devices 200 and 204 and mobile tablet computer 202. The combined lists will then be stored locally on each of mobile devices 200 and 204 and mobile tablet computer 202.  Examiner notes, each mobile device display is driven by its own processor.  Mobile device 200 receives direct user inputs to the list which corresponds to the claimed displaying of input information. Mobile device 200 also receives and displays information from the other mobile devices which corresponds to the claimed another input information).
Iwasaki is not relied upon for teaching the input data comprises a product information.
However, in an analogous art, Rains teaches a mobile device similar to those disclosed by Iwasaki wherein the mobile device can receive and display input data which comprises a product information ([0008], a user input selecting a lighting product from a catalog of information about lighting products listed in the catalog and presenting, via the graphical user interface of the mobile device, at least some information related to the selected lighting product.  Examiner notes Rains [0008] teachings mirror applicant’s specification [0027] teachings regarding product information). 
(Rains, [0008]).
Iwasaki is not relied upon for teaching the first communication module being configured to automatically search for another keypad device when the keypad device is turned on and being automatically connected to the another keypad device, and the first communication module is connected to a network router further through another keypad device if the keypad device is in a low battery state.  
In an analogous art, Lim teaches a first communication of a first keypad device being configured to automatically search for another keypad device when the keypad device is turned on and being automatically connected to the another keypad device (Fig. 24 shows a first electronic device 2400 sends a second electronic device 2410 a discovery request as a first step in a connection process which automatically connects the two devices.  Examiner notes, Lim’s invention is directed towards two electronic devices communicating with each other hence this process will occur anytime the two devices need to be connected/reconnected sometime after the device are turned on as the process clearly will not occur while the devices are turned off.  Examiner also calls applicant’s attention to Lim [0093] which teaches an electronic device will have a keypad driver therein teaching it is well known that personal electronic devices have keypads).
It would have been obvious to one skilled in the art, before the effective filling date of the invention, to modify Iwasaki and Rains with Lim such that a first electronic keypad device 
Iwasaki, Rains, and Lim are not relied upon for teaching the first communication module is connected to a network router further through another keypad device if the keypad device is in a low battery state.  
In an analogous art, Duschl teaches the first communication module is connected to a network router further through the another keypad device (Fig. 4 shows a mesh network wherein a mobile device access node 34 communicates with an access point 22, which corresponds to the claimed network router, through another mobile device access node 26 which corresponds to the claimed another keypad device).  
Duschl teaches this mesh networking method routes a communication path between a mobile device and wireless networking access point based on power considerations (Fig. 4, [0051]).  Hence, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Iwasaki, Rains, and Lim with Duschl such that the communication module has the ability to connect to a network router through another keypad device as this allows a system to route a message without draining low power devices (Duschl, [0051]).     
Duschl does not teach the first communication module is connected to a network router further through another keypad device if the keypad device is in a low battery state. 
([0039]).  Duschl’s mesh network mobile device 34 would benefit from Olesen’s teachings of a mobile device’s ability to control its own transmission power as this allows the mobile device to save its own battery life by limiting the user’s mobile device transmission power to communicate with another, close proximity mobile device 26 which then relays a connection to a network access point 22.  
Hence, the combination of Duschl with Olesen arrives at the limitation of the first communication module is connected to a network router further through the another keypad device if the keypad device is in a low battery state. It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Duschl’s mobile device with Olesen’s ability to adjust transmission power based on of the keypad device is in a low battery state.
Iwasaki, Rains, and Lim with Duschl, and Olesen are not relied upon for teaching the input data comprises an ordering information comprising a positioning location information of a user according to the positioning sensor; and wherein the processor is configured to output a pre-set ordering signal according to the ordering information to a network ordering platform through the network router to order a preset specific product.  Examiner notes these limitations are merely a combination of the well-known share-my-location buttons commonly found on mobile devices and the 1-click, buy-me now button.  Examiner therefore introduces Sylvain and Hartman who separately teach each of these well-known concepts. 
([0019-0020]) through the use of a “share my location button” (Fig. 5B).  Hence, Sylvain teaches input data comprises an information comprising a positioning location information of a user according to the positioning sensor.
Sylvain does not teach the information shared is ordering information, however, Hartman teaches the well-known buy-now, 1-click ordering button for use with a web-based merchant such as Amazon (Figs. 1-3). Hence Hartman teaches the limitation of a processor configured to output a pre-set ordering signal according to ordering information to a network ordering platform through a network router to order a preset specific product (Figs. 1-3).  Examiner further calls applicant’s attention to Hartman figure 2, section 108 wherein Hartman contemplated the 1-click automatically including a user’s location information into the 1-click buying process.  Hence, Sylvain is introduced to show the press of a single button can also instantly share the user’s current GPS location information. 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Iwasaki, Rains, Lim, Duschl, and Olesen with Sylvain and Hartman because Hartman teaches 1-click buying that includes all the user’s information, including ordering and location information, within the single action of a 1-click button reduces the cumbersome overhead often required when making an online purchase (Hartman, Col. 2, lines 39-44).
Iwasaki, Rains, Lim, Oleson, Sylvain, and Hartman are not relied upon for teaching the amended limitation stating  wherein the display comprises a lock icon, the lock icon is 
In an analogous art, McLaughlin teaches a display device which comprises a lock icon, the lock icon is configured to output command, the command is configured to lock or unlock the keypad device (Figs. 4, 4A and 4B,  Col. 8, lines 24-42, lock icon 36/ 36A).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Iwasaki, Rains, Lim, Oleson, Sylvain, and Hartman with McLaughlin to provide a display with a lock icon as McLaughlin teaches a lock icon as implements password protection, to prevent unauthorized users from using the inventive display (McLaughlin, Col. 8, lines 34-36).
Regarding claims 2, 10, and 18, Iwasaki teaches the first communication module provides the input data to the another keypad device when the first communication module is automatically connected to the another keypad device ([0028], When the user generates movements or gestures on mobile device 10, the interface navigation application operating on mobile device 10 captures those interface navigation gestures that cause certain actions on the mobile device. These interface navigation gestures are then packaged into a message that is transmitted to the one or more other connected mobile devices.  Mobile device provides interface navigation gestures, which would include inputs to a list and correspond to input data, automatically to the other connected mobile devices). 
Regarding claims 3. 11 and 19, Iwasaki teaches the keypad device as claimed in claim 1, further comprising:
(Fig. 1, any of radios 103-105 are a second communication module coupled to the processor 100),
The first communication module and a second communication module are applicable to different communication protocol standards (Fig. 1, radios 102-105 are each of different communication protocol standards). 
While Iwasaki does not explicitly detail the second communication module being configured to automatically search for the network router when the keypad device is turned on and being automatically connected to the network router, examiner takes official notice it is extremely well known to any owner of a wireless personal communication device, such as a mobile smartphone with keypad, that the device communication module is configured to automatically search for and connect to a network router when the wireless device is turned on.  Any and every owner of a mobile device has observed their wireless device automatically search for a network right after the device powers on. Hence, one skilled in the art is well aware that one of the first steps automatically taken by a wireless device after power on is to search for and connect to an available 3G/4G/5G network as well as local area networks such as Wi-Fi.  Connecting to a wireless network is an essential step to any wireless communication device.  Hence, it would have been obvious to one skilled in the art, before the effective filing date of the invention, for each and all of Iwasaki’s mobile device radio’s to automatically search for a network router when the keypad device is turned on and being automatically connected to the network router1 as this step of establishing all available communication paths is essential to any mobile device such as that disclosed by Iwasaki. 
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2013/0219285 A1) in view of Rains, Jr. et al. (US 2015/0346980 A1, hereinafter, Rains), Lim et al. (US 2016/0103650 A1, hereinafter, Lim), Duschl et al. (US 2017/0134981 A1, hereinafter, Duschl), Olesen et al. (US 2015/0373521 A1, hereinafter, Olesen), Sylvain (US 2012/0166531 A1), Hartman et al. (US 5960411 A, hereinafter, Hartman), and McLaughlin et al. (US 5499040 A, hereinafter, McLaughlin), as applied to claims 3 and 11 above, and further in view of Bhargava et al. (US 8,743,758 B1, hereinafter, Bhargava).
Regarding claims 4, 12 and 20, Iwasaki, Rains, Lim, Duschl, Olesen, Sylvain, Hartman, and McLaughlin are not relied upon for teaching when the first communication module is automatically connected to the another keypad device, the first communication module is connected to the network router further through the another keypad device if a non-effective communication state is provided between the second communication module and the network router.
Bhargava teaches the first communication module is connected to the network router further through the another keypad device if a non-effective communication state is provided between the second communication module and the network router (Fig. 2, wireless device 201 connects to a Wi-Fi or cellular base station through Wireless device 202 when wireless device 201 cannot connect directly to the base stations).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Iwasaki, Rains, Lim, Duschl, Olesen, Sylvain, Hartman, and McLaughlin with Bhargava such that the first communication module is connected to the network router further through the another keypad device if a non-effective communication state is provided . 

Claim 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 20130219285 A1) in view of Rains, Jr. et al. (US 2015/0346980 A1, hereinafter, Rains), Lim et al. (US 2016/0103650 A1, hereinafter, Lim), Duschl et al. (US 2017/0134981 A1, hereinafter, Duschl), Olesen et al. (US 2015/0373521 A1, hereinafter, Olesen), Sylvain (US 2012/0166531 A1), Hartman et al. (US 5960411 A, hereinafter, Hartman) and McLaughlin et al. (US 5499040 A, hereinafter, McLaughlin) , as applied to claims 1 and 9 above, and further in view of Jung et al. (US 2019/0130822 A1, hereinafter, Jung).
Regarding claims 5 and 13, Iwasaki does not detail the keypad device wherein the display comprises: 
a display housing, comprising a transparent panel; 
a display panel, disposed below the transparent panel; and
a circuit board, comprising a display driving circuit, electrically connected to the display panel through a trace so as to be configured to drive the display panel, wherein the trace is connected to the circuit board through an upper surface, a side surface, or a lower surface of the display panel, and the circuit board is disposed at a side of or below the display panel.
(Fig. 3A and 19, electronic device with keys such as a home key 331, a menu key 332, and a back key 333 and display 310) wherein the display comprises: 
a display housing, comprising a transparent panel (Fig. 3 shows a display device with a housing.  Display resides in a transparent display area 311. Fig. 19 shows the display device comprising a transparent substrate w may include a transparent window or a transparent cover); 
a display panel, disposed below the transparent panel (Fig. 3a shows a display panel 310 which resides in a transparent display area 311. Fig. 19, the display bottom plate 1900 is disposed below the transparent substrate w); and
a circuit board, comprising a display driving circuit, electrically connected to the display panel through a trace so as to be configured to drive the display panel, wherein the trace is connected to the circuit board through a side surface, or a lower surface of the display panel, and the circuit board is disposed below the display panel (Fig. 19, [0203], a Display Driver Integrated circuit (DDI) may be disposed in a portion of a bent portion 1912 of the display bottom plate 1900. For example, traces electrically connected between the display gate wiring lines or data wiring lines and the display driver integrated circuit may be disposed in different portions in the curved portion of the display bottom plate 1900).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Iwasaki, Rains, Lim, Duschl, Olesen, Sylvain, Hartman, and McLaughlin with Jung such that the keypad device comprised a housing, display and display driver circuit ([0002]).
Regarding claims 6 and 14, Iwasaki appears to teach a button unit, coupled to the processor, the button unit configured to output a control signal to the processor when the button unit is operated (device 202 appears to have a circular button underneath display 203).
For examination purposes, Jung explicitly teaches the keypad device includes a button unit, coupled to the processor, the button unit configured to output a control signal to the processor when the button unit is operated (Fig. 2-3A, [0089], keys along bottom of display 331-333 or key 256 which may include a physical button, an optical key, or a keypad are coupled to the device processor 210 and are configured to output a control signal to the processor when the button unit is operated).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 20130219285 A1) in view of Rains, Jr. et al. (US 2015/0346980 A1, hereinafter, Rains), Lim et al. (US 2016/0103650 A1, hereinafter, Lim), Duschl et al. (US 2017/0134981 A1, hereinafter, Duschl), Olesen et al. (US 2015/0373521 A1, hereinafter, Olesen), Sylvain (US 2012/0166531 A1), Hartman et al. (US 5960411 A, hereinafter, Hartman), McLaughlin et al. (US 5499040 A, hereinafter, McLaughlin),  and Jung et al. (US 2019/0130822 A1, hereinafter, Jung), as applied to claims 6 and 14 above, and further in view of Wong et al. (US 2006/0114238 A1, hereinafter, Wong).

In an analogous art, Wong teaches a display can be integrated in a button unit (Fig 2A, an integrated input and display device comprises a digitizer grid layer 202 which functions as a button).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Iwasaki, Lim, Duschl, Olesen, Sylvain, Hartman, McLaughlin and Jung with Wong such that a display can be integrated in a button unit as this expands the functionality of a button by allowing it to both receive user input and display information to the user. 

Response to Arguments
Applicant's arguments filed March 16, 2022 are primarily directed towards the newly amended subject matter.  As detailed in the rejection above, Iwasaki, Rains, Lim, Duschl, Olesen, Sylvain, and Mclaughlin Hartman teach the claim limitations as currently presented.
Regarding applicant arguments that the applied prior art do not share a common CPC class/subclassification, all the prior art is directed towards computing devices with a display and are thus related art.    

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622